Citation Nr: 0703778	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  05-08 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for an acquired 
psychiatric disorder, to include a dysthymic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Lincoln, Nebraska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has an acquired psychiatric 
disorder, to include PTSD and a dysthymic disorder, which was 
claimed as a nervous disorder, due to the death of his friend 
and fellow serviceman, B.Y., while on active duty on January 
1, 1971.  At his March 2004 VA examination, the veteran told 
the examiner that while on active duty in Germany on January 
1, 1971, he exited a vehicle that contained three other 
servicemen.  He claims that all four of the men were drunk 
and that the driver kept falling asleep at the wheel; he felt 
unsafe, so he left the vehicle.  According to the veteran, 
the vehicle was involved in an accident after he exited it 
and one of the men, B.Y., who was his roommate as well as a 
serviceman who had been with him since advanced infantry 
training, died.  Throughout this appeal the veteran has 
stated that his depression began after this accident and that 
he also began using cannabis at such time.  

The Board observes that the March 2004 VA examiner noted that 
although the claimed incident was not sufficient to meet the 
criteria for PTSD, the veteran's symptoms did meet the 
criteria for a dysthymic disorder.  Furthermore, the VA 
examiner noted that the veteran's primary symptom is severe 
and persistent guilt about not being able to get his friend 
out of the vehicle that night.  Although the VA examination 
report notes that the motor vehicle accident was not 
confirmed, it states that the veteran's history is consistent 
with a dysthymic disorder beginning after such incident and 
persistent to the present time.  As a final note, the VA 
examiner noted that it was less likely than not that the 
veteran's heavy drug use caused his psychiatric disorder.

Although the March 2004 VA examiner did not find that the 
veteran met the DSM-IV criteria for PTSD, the Board observes 
that a December 2004 VA substance abuse treatment center 
record notes diagnoses of PTSD, major depression with 
psychotic features, marijuana dependence, and alcohol 
dependence.  There is no mention regarding the stressor 
supporting the veteran's diagnosis.

There is no indication in the claims folder that any attempts 
have been made to verify the motor vehicle accident and the 
death of serviceman B.Y.  However, as evidenced by the March 
2004 VA examination report, there is evidence of record that 
the veteran does have an acquired psychiatric disorder that, 
if the death is verified, is related to service.  
Additionally, the veteran has a diagnosis of PTSD, as 
evidenced by the December 2004 VA treatment record.

Therefore, the Board finds that the veteran's claims must be 
remanded for further development.  Specifically, appropriate 
attempts should be made to verify the claimed 1971 motor 
vehicle accident as well as the death of serviceman B.Y.  If 
B.Y.'s death can be verified, the veteran should be afforded 
a new VA examination to determine the existence of PTSD or an 
acquired psychiatric disorder, to include a dysthymic 
disorder, and to determine whether the verified stressor 
caused such disorder(s).



Accordingly, the case is REMANDED for the following action:

1. Review the file and prepare a summary 
of the veteran's claimed stressor.  

2. Make appropriate attempts to verify the 
reported 1971 death of B.Y., identified in 
the transcript of the July 2006 Board 
hearing at pages 2 through 6 and in the 
transcript of the April 2005 RO hearing at 
pages 2 to 4, of Bedford, Iowa and/or the 
January 1, 1971, motor vehicle accident 
described above.  It should be noted that 
B.Y. was not a casualty of the Vietnam 
Conflict.  If necessary, send a letter to 
the U.S. Army & Joint Services Records 
Research Center (JSRRC) asking them to 
provide any available information which 
might corroborate the veteran's asserted 
in-service stressors.  Please provide 
JSRRC with the following: the prepared 
summary of the veteran's claimed 
stressors, copies the veteran's DD-214, 
and any service personnel records obtained 
showing service dates, duties, and units 
of assignment.

3. If, and only if, the veteran's claimed 
stressor is verified, schedule him for a 
VA psychiatric examination.  The purpose 
of this examination is to determine the 
existence and etiology of the veteran's 
current PTSD and/or another acquired 
psychiatric disorder, including a 
dysthymic disorder.  The claims folder, 
including the list of verified stressors, 
must be sent to the examiner for review.  
A copy of this remand must also be 
provided to the examiner.  Please provide 
the examiner with the following 
instructions:

The examiner should indicate that he or 
she has reviewed the claims folder.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
examination report.

Initially, the examiner must determine 
whether the veteran currently has PTSD.  
Then the examiner should determine whether 
the corroborated in-service stressor(s) 
were sufficient to produce PTSD.  In this 
regard, the examiner is instructed to 
consider only the stressor(s) identified 
as having been verified by the record.  
The examiner should utilize the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV) in arriving at 
diagnoses and identify all existing 
psychiatric diagnoses.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Also, if 
PTSD is diagnosed, the examiner must 
identify the stressor(s) supporting the 
diagnosis.

The examiner must also consider whether 
the veteran has any other acquired 
psychiatric disorder, including a 
dysthymic disorder.  If so, the examiner 
must indicate whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that any psychiatric 
disorder, including a dysthymic disorder, 
is related to the veteran's military 
service, including, but not limited to, 
the claimed January 1971 death of B.Y.

A complete rationale must be given for any 
opinion expressed and the foundation for 
all conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with the 
veteran's claims folder.

4. Readjudicate the claims of entitlement 
to service connection for PTSD and an 
acquired psychiatric disorder, to include 
a dysthymic disorder, following all 
necessary development.  The adjudication 
should include all evidence submitted by 
the veteran since the January 2005 
statement of the case.  If the benefits 
requested on appeal are not granted to the 
veteran's satisfaction, issue a 
supplemental statement of the case to the 
veteran and his representative, if any.  
Thereafter, the case should be returned to 
the Board for final appellate review, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

